t c summary opinion united_states tax_court melvin w garrett petitioner v commissioner of internal revenue respondent docket no 1533-00s filed date melvin w garrett pro_se dustin m starbuck for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue - - respondent determined deficiencies and penalties under sec_6662 for negligence in petitioner’s and federal income taxes as follows year deficiency penalty dollar_figure dollar_figure big_number dollar_figure the issues are whether petitioner is entitled to dependency_exemption deductions for his mother dorothy garrett and his brother neil garrett for the years in issue head_of_household filing_status for the years in issue schedule c loss deductions of dollar_figure and dollar_figure for and respectively and whether petitioner is liable for the penalties under sec_6662 for the years in issue petitioner resided in roanoke virginia at the time he filed the petition in this case petitioner is a school teacher during petitioner taught in the alexandria virginia school system during petitioner taught in the alexandria and roanoke virginia school systems but it is unclear when he went to roanoke petitioner rented his residence in alexandria according to petitioner when in alexandria he would go to roanoke every weekend and stay at a house his mother owned and occupied and that his brother also occupied presumably when he was employed in roanoke he stayed in the same house for and petitioner reported - - wage income of dollar_figure and dollar_figure respectively during petitioner also received unemployment_compensation of dollar_figure petitioner’s mother received social_security_benefits of dollar_figure and dollar_figure for and respectively she also received retirement benefits of dollar_figure for each year petitioner’s brother also received social_security_benefits but the amounts do not appear in the record petitioner claimed his mother and brother as dependents and also claimed head_of_household filing_status based on their dependency_exemptions respondent disallowed both dependency_exemption deductions and determined that petitioner could not claim head_of_household filing_status petitioner was also engaged in an activity that he described as follows well i do self esteem workshops i do consulting on problems social issues i do behavior modification if people are having problems with the kids well see i sell products too fragrances oils incense and things like that petitioner commenced this activity in and according to petitioner the activity has never shown a profit petitioner did not maintain a separate checking account for this activity figure rounded to the nearest dollar q4e- and kept no ledgers or other accounting_records concerning the activity on his amended schedule c profit or loss from business petitioner reported the following gross_receipts dollar_figure cost_of_goods_sold big_number gross_income less advertising dollar_figure car expenses big_number insurance mortgage big_number other interest big_number rent big_number repairs big_number taxe sec_250 utilities big_number big_number loss big_number the amount deducted as a mortgage expense in was for rent petitioner paid in alexandria none of the other items were specifically identified for the taxable_year petitioner filed electronically and the only figure in the record is a claimed schedule c loss deduction in the amount of dollar_figure respondent disallowed the deduction claimed for each year discussion a dependency_exemptions and filing_status sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 sec_152 defines a dependent inter alia as a brother or mother over half of whose support for the calendar_year in which the - - taxable_year of the taxpayer begins was received from the taxpayer in determining whether petitioner supplied over half of the support social_security_benefits received by the brother or mother are considered see carter v commissioner tcmemo_1998_243 affd per curiam without published opinion 187_f3d_640 8th cir when petitioner was asked how much support he provided his answer was over half their income it was over dollar_figure for each putting aside the fact that we simply do not believe that petitioner spent dollar_figure on his brother and mother there is nothing in the record to indicate what the total support was for either accordingly petitioner has not established that either his brother or his mother received more than half of their support from petitioner respondent’s determination with respect to the dependency_exemption issue is sustained petitioner calculated his and federal_income_tax liabilities using the head_of_household filing_status based on for example for petitioner reported income of dollar_figure and a loss of dollar_figure from schedule c profit or loss from business for a total income of dollar_figure he had approximately dollar_figure withheld for social_security and medicare taxes dollar_figure withheld for state income taxes and dollar_figure withheld for federal income taxes if he had paid dollar_figure for the support of his brother and mother the total_amounts withheld and paid to them dollar_figure would have exceeded his total income when this was pointed out petitioner then claimed that he also received approximately dollar_figure in disability benefits from the department of veterans affairs there is nothing in the record except petitioner’s naked testimony to support this claim his brother and mother being his dependents sec_2 a and b in pertinent part defines a head_of_household as an unmarried individual who maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of-- any dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 b maintains a household which constitutes for such taxable_year the principal_place_of_abode of the father or mother of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such father or mother under sec_151 ignoring the question whether petitioner even maintained a residence for his brother and or his mother as we have already discussed petitioner is not entitled to claim either as a dependent and we sustain respondent’s determination that petitioner is not entitled to head_of_household filing_status for the years in issue b schedule c losses sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business generally under sec_183 and b an individual is not allowed deductions attributable to an activity_not_engaged_in_for_profit except to the extent of gross_income generated by the activity sec_183 defines an activity not engaged in for - profit as any activity other than one for which deductions are allowable under sec_162 or under paragraph or of sec_212 essentially the test for determining whether an activity is engaged in for profit is whether the taxpayer engages in the activity with the primary objective of making a profit 893_f2d_656 4th cir affg 91_tc_686 although the expectation need not be reasonable the expectation must be bona_fide see 91_tc_371 furthermore in resolving the question greater weight is given to the objective facts than to the taxpayer’s statement of intentions see 84_tc_1244 affd 792_f2d_1256 4th cir sec_1_183-2 income_tax regs contains a nonexclusive list of factors to be used in determining whether an activity 1s engaged in for profit these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the history of income or losses with respect to the activity the amount of occasional profits if any the financial status of the taxpayer and --- - any elements of personal pleasure or recreation no single factor nor simple numerical majority of factors is controlling see 949_f2d_345 10th cir affg tcmemo_1990_148 from what is in the record we have great reservations whether there was even a trade_or_business activity here to say nothing of a trade_or_business entered into for profit there are no records or other indicia of a business operation furthermore from petitioner’s brief description of the activity the deductions claimed eg repairs utilities etc would seem not to have any nexus with that activity the mortgage expense was for the rent of petitioner’s lodging in alexandria where he was employed this is nothing more than a disingenuous subterfuge for deducting personal living_expenses cf sec_262 even if this activity were a trade_or_business the history of losses belies any notion that it was operated for profit while a person may start out with a bona_fide expectation of profit even if it is unreasonable there is a time when in light of the recurring losses the bona fides of that expectation must cease see 224_f3d_16 1st cir affg tcmemo_1999_92 ten years is time enough this is particularly pertinent here where there is nothing in the record to reasonably suggest that the activity as petitioner --- - operated it during the years in issue had been or would ever be profitable c negligence sec_6662 provides that if the section applies there is imposed a penalty in an amount equal to percent of the portion of the underpayment the penalty applies inter alia to an underpayment due to negligence or disregard of the rules or regulations see sec_6662 the term disregard includes any careless reckless or intentional disregard sec_6662 negligence includes any failure to make a reasonable attempt to comply and also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly id sec_1_6662-3 income_tax regs while petitioner’s returns appear to have been prepared by a professional tax_return preparing organization the information was derived from petitioner we are quite convinced that petitioner was not very candid with the return preparer we point to petitioner’s claim of a deduction on his schedule c for his rent while employed in alexandria his total lack of adequate books_and_records concerning the schedule c activity and his total unawareness of the details of his claims of dependents this is nothing more that a careless reckless and intentional disregard of the rules and regulations respondent’s -- - determination with respect to the penalties under sec_6662 a for the years in issue is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
